DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 16/486,035 filed 8/14/2019.
Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter. The claim is drawn to “a computer readable storage medium”.  A “a computer readable storage medium” is found in the Specification, paragraphs 0021, 0061, and 0064 citing “The memories 432 and the storage media may be volatile memories or persistent memories.” and “The storage medium may be a read-only memory, a magnetic disk, or an optical disk, etc.” There are no indications in the specification that “a computer readable storage medium” as claimed is transitory or non-transitory. 
Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claims as a whole covers a transitory signal, as such, does not fall within the definition of a process, machine, manufacture, or composition of matter (MPEP §2106.01). The Applicants specification does not preclude reading by signals.
Therefore, claim 16 is directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). 
Examiner’s comment:  A claim drawn to such a machine-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory 

Claim Interpretation under 35 U.S.C. § 112(f) or 35 USC§ 112 (pre-A/A), Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 8-14 invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph by using the language "configured for". A review of the specification shows that the following appear to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) limitation: “a determination module” – claims 1, 2, 7; and “a decision module” – claim 8; and “an adjustment module” – claims 8-11, 14; and “a configuration module” – claim 13; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder "configured for", coupled with functional language “acquiring”, “deciding”, and “adjusting”. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Following the 3-prong analysis test (see MPEP 2181 (I)):
A) “a determination module”, “a decision module”, “an adjustment module”, and “a configuration module” are a generic placeholder that does not necessarily possess a specific structural meaning - 
B) the generic place holders are modified by functional language as above, linked by the linking phrases "configured for"; and
C) the above generic placeholders are not further modified by sufficient structure, material or acts for performing the claimed function.
Therefore, since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 8-14  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. A review of the specification indicates corresponding structure as described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. The Examiner finds support in the specification identifying sufficient structure for “acquiring”, “deciding”, and “adjusting”. Paragraph 61 of the specification discloses that programs stored in the storage media may include one or more above function modules (“a determination module”, “a decision module”, “an adjustment module”, and “a configuration module”). Each module may include a series of instructions and operations on the network device. Further, the CPU may be configured to communicate with the storage media to execute a series of instructions and operations in the storage media on the network device.
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Pub No CN 105846940 (hereafter Chao) in view of RYU et al., Pub No US 2018/0308253 A1 (hereafter RYU).

Regarding Claim 1, Chao discloses a method for adjusting a timestamp of a live streaming video, comprising:
acquiring audio/video frame of video and determining the timestamp corresponding to the audio/video frame [Summary of the Invention (SOI) section, 3rd para: Discloses in the audio and video decoding process, the timestamps of the video frames are sequentially acquired.];
based on the timestamp corresponding to an audio/video frame preceding the audio/video frame, deciding whether the timestamp corresponding to the target audio/video frame is abnormal [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame; and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than a preset offset threshold (abnormal).]; and
if abnormal, adjusting the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame [SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.].
Chao does not explicitly discloses acquiring a target audio/video frame of the live streaming video and determining the timestamp corresponding to the target audio/video frame; based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, deciding whether the timestamp corresponding to the target audio/video frame is abnormal; and if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame (emphasis added to distinguish the elements not taught by Chao). However, in analogous art, RYU discloses an event-stream segment (a target video) with timestamp of a frame corresponding to a first target [para.0006]. And time points of predetermined time intervals between the timestamp of the frame corresponding to the first target object template and a timestamp of a previous frame, and/or time points of predetermined time intervals between the timestamp of the frame corresponding to the first target object template and a timestamp of a next frame [para.0008]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao in view of RYU to have a target frame with timestamp information. One would be motivated at the time of the invention to have this capability in order to determine synchronization frames [RYU: para.0039].

Regarding Claim 2, the combination of Chao and RYU discloses the method of claim 1, Chao further discloses wherein if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame includes:
if the timestamp corresponding to the target audio/video frame is greater than the timestamp corresponding to the preceding audio/video frame and a gap between the two timestamps is greater than a preset time difference threshold [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame (a first timestamp difference - a gap between the two timestamps); and SOI, 6th para: Discloses calculating a timestamp offset according to a second timestamp difference between at least two frames of video frames before the current video frame (a second timestamp difference – a preset time difference threshold) and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than the calculated preset time difference threshold (if true then indicates abnormal).], adjusting the timestamp corresponding to the target audio/video frame to a sum of the timestamp corresponding to the preceding audio/video frame and the preset time difference threshold [SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold; and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.].

Regarding Claim 3, the combination of Chao and RYU discloses the method of claim 1, Chao further discloses wherein if abnormal, adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame includes:
if the timestamp corresponding to the target audio/video frame is smaller than the timestamp corresponding to the preceding audio/video frame, adjusting the timestamp corresponding to the target audio/video frame to the timestamp corresponding to the preceding audio/video frame [SOI, 20th para: Discloses if the result of adding the timestamp of the previous frame to the video frame of the previous frame is smaller than the timestamp of the next video frame, using the .

Regarding Claim 4, the combination of Chao and RYU discloses the method of claim 1, Chao further discloses after acquiring the target audio/video frame of the live streaming video, further including:
determining the timestamp corresponding to the first audio/video frame of the acquired target live streaming video and subtracting the timestamp corresponding to the first audio/video frame from the timestamp corresponding to the target audio/video frame to update the timestamp corresponding to the target audio/video frame [Detail ways (DW) section, 6th para (step 102): Discloses calculating a first timestamp difference between the current video frame (first frame) and the previous frame of the video frame. The first timestamp difference is obtained by subtracting the timestamp of the current video frame from the timestamp of the previous frame. The difference between the stamps.].

Regarding Claim 5, the combination of Chao and RYU discloses the method of claim 1, and further discloses wherein acquiring the target audio/video frame of the live streaming video and determining the timestamp corresponding to the target audio/video frame includes:
acquiring the target audio/video frame of the target live streaming video [Chao - SOI section, 3rd para: Discloses timestamps of the video frames are sequentially acquired; and RYU – para.0006: Discloses an event-stream segment (a target video) with timestamp of a frame corresponding to a first target.] and determining the timestamp corresponding to the target audio/video frame if the target live streaming video requires the timestamp adjustment [Chao - SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold (requires the timestamp adjustment); and SOI para.7th para: Discloses if abnormal then the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 8, Chao discloses an apparatus for adjusting a timestamp of a live streaming video, comprising:
a determination module [Technical field section, 1st para & SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).] configured for acquiring a audio/video frame of a live streaming video and determining the timestamp corresponding to the audio/video frame [Summary of the Invention (SOI) section, 3rd para: Discloses in the audio and video decoding process, the timestamps (determining timestamps) of the video frames are sequentially acquired.];
a decision module [Technical field section, 1st para & SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).] configured for deciding whether the timestamp corresponding to the audio/video frame is abnormal based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame; and
an adjustment module [Technical field section, 1st para & SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).] configured for adjusting the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame if the timestamp corresponding to the audio/video frame is abnormal [SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus a timestamp offset.].
Chao does not explicitly discloses a determination module configured for acquiring a target audio/video frame of a target live streaming video and determining the timestamp corresponding to the target audio/video frame; a decision module configured for deciding whether the timestamp corresponding to the target audio/video frame is abnormal based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame; and an adjustment module configured for adjusting the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame if the timestamp corresponding to the target emphasis added to distinguish the elements not taught by Chao). However, in analogous art, RYU discloses an event-stream segment (a target video) with timestamp of a frame corresponding to a first target [para.0006]. And time points of predetermined time intervals between the timestamp of the frame corresponding to the first target object template and a timestamp of a previous frame, and/or time points of predetermined time intervals between the timestamp of the frame corresponding to the first target object template and a timestamp of a next frame [para.0008]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao in view of RYU to have a target frame with timestamp information. One would be motivated at the time of the invention to have this capability in order to determine synchronization frames [RYU: para.0039].

Regarding Claim 9, the combination of Chao and RYU discloses the apparatus of claim 8, and further discloses wherein the adjustment module is configured to:
if the timestamp corresponding to the target audio/video frame is greater than the timestamp corresponding to the preceding audio/video frame and a gap between the two timestamps is greater than a preset time difference threshold [SOI, 4th para: Discloses calculating a first timestamp difference between the current video frame and the previous frame of the video frame (a first timestamp difference - a gap between the two timestamps); and SOI, 6th para: Discloses calculating a timestamp offset according to a second timestamp difference between at least two frames of video frames before the current video frame (a second timestamp difference – a preset time difference threshold) and SOI, 5th para: Discloses determining (deciding) whether the first timestamp difference is greater than the calculated preset time difference threshold (if true then indicates abnormal).], adjust the timestamp corresponding to the target audio/video frame to a sum of the timestamp corresponding to the preceding audio/video frame and the preset time difference threshold [SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold; and SOI para.7th para: Discloses the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.].

Regarding Claim 10, the combination of Chao and RYU discloses the apparatus of claim 8, and further discloses wherein the adjustment module is configured to:
if the timestamp corresponding to the target audio/video frame is smaller than the timestamp corresponding to the preceding audio/video frame, adjust the timestamp corresponding to the target audio/video frame to the timestamp corresponding to the preceding audio/video frame [SOI, 20th para: Discloses if the result of adding the timestamp of the previous frame to the video frame of the previous frame is smaller than the timestamp of the next video frame, using the average value as the timestamp offset (adjusting the timestamp corresponding to the target audio/video frame).].

Regarding Claim 11, the combination of Chao and RYU discloses the apparatus of claim 8, and further discloses wherein the adjustment module is configured to:
determine the timestamp corresponding to the first audio/video frame of the acquired target live streaming video and update the timestamp corresponding to the target audio/video frame to the timestamp resulted from subtracting the timestamp corresponding to the first audio/video frame from the timestamp corresponding to the target audio/video frame [Detail ways (DW) section, 6th para (step 102): Discloses calculating a first timestamp difference between the current video frame (first frame) and the previous frame of the video frame. The first timestamp difference is obtained by subtracting the timestamp of the current video frame from the timestamp of the previous frame. The difference between the stamps.].

Regarding Claim 12, the combination of Chao and RYU discloses the apparatus of claim 8, and further discloses wherein the determination module is configured to:
acquire the target audio/video frame of the target live streaming video [Chao - SOI section, 3rd para: Discloses timestamps of the video frames are sequentially acquired; and RYU – para.0006: Discloses an event-stream segment (a target video) with timestamp of a frame corresponding to a first target.] and determine the timestamp corresponding to the target audio/video frame if the target live streaming video requires the timestamp adjustment [Chao - SOI, 6th para: Discloses if the first timestamp difference is greater than the preset offset threshold (indicating abnormal); and SOI, 6th para: Discloses if the first timestamp difference is greater than the calculated preset time difference threshold (requires the timestamp adjustment); and SOI para.7th para: Discloses if abnormal then the timestamp of the current video frame is replaced (adjusted) with the timestamp of the previous frame of the video frame plus the preset time difference threshold.]. This claim is rejected on the same grounds as claim 8.

Regarding Claim 15, Chao discloses a network device comprising:
a processor [Technical field section, 1st para & SOI section, 1st para: Discloses a timestamp fault-tolerant control apparatus for data processing (a processor).]; and
a memory for storing at least one instruction or at least one program, one code set, or one instruction set [2nd to last para: Discloses memory includes ROM and RAM for storing instructions.], wherein the at least one instruction, at least one program, one code set, or one instruction set is executed by the processor to:
acquire a audio/video frame of the live streaming video and determine the timestamp corresponding to the audio/video frame;
based on the timestamp corresponding to an audio/video frame preceding the audio/video frame, decide whether the timestamp corresponding to the audio/video frame is abnormal; and 
if abnormal, adjust the timestamp corresponding to the audio/video frame based on the timestamp corresponding to the preceding audio/video frame.
Chao does not explicitly discloses acquire a target audio/video frame of the live streaming video and determine the timestamp corresponding to the target audio/video frame; based on the timestamp corresponding to an audio/video frame preceding the target audio/video frame, decide whether the timestamp corresponding to the target audio/video frame is abnormal; and if abnormal, adjust the timestamp corresponding to the target audio/video frame based on the timestamp corresponding to the preceding audio/video frame (emphasis added to distinguish the elements not taught by Chao). However, in analogous art, RYU discloses an event-stream segment (a target video) with timestamp of a frame corresponding to a first target [para.0006]. And time points of predetermined time intervals between the 

Regarding Claim 16, Chao discloses a computer readable storage medium, wherein:
the storage medium stores at least one instruction or at least one program, one code set, or one instruction set, wherein the at least one instruction, at least one program, one code set, or one instruction set is executed by a processor [disclosed in last three paragraphs of Chao] to implement the method of claim 1. The Examiner’s rejections found in claim 1 apply to claim 16.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Pub No CN 105846940 (hereafter Chao) in view of RYU et al., Pub No US 2018/0308253 A1 (hereafter RYU) and further in view of Subasingha et al., Pat No US 9,948,578 B2 (hereafter Subasingha).

Regarding Claim 6, the combination of Chao and RYU discloses the method of claim 5, the combined teachings do not explicitly discloses further including:
acquiring a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. However, in analogous art, Subasingha discloses the following:
acquiring a playback experience evaluation of the target live streaming video [col.7, lines 50-53: Discloses a loss of frames may cause a significant quality impact (e.g., a quality impact that is noticeable to a user); and col.8, lines 14-26: Discloses the streaming of packets may be determined to not being received at a destination device or may be in error. The destination device may receive the second packet and may not receive the first packet or may receive the second packet prior to receiving the first  and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation [col.8, lines 61-66: Discloses the analyzer may determine a first generation timestamp based on the second generation timestamp and the frame offset (e.g., the first generation timestamp = (the second generation timestamp-(the frame offset)), i.e. timestamp adjustment.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and RYU in view of Subasingha to acquire a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. One would be motivated at the time of the invention to have this capability because a loss of frames may cause a significant quality impact that is noticeable to a user (Subasingha: col.7, lines 50-53).

Regarding Claim 13, the combination of Chao and RYU discloses the apparatus of claim 12, the combined teachings do not explicitly discloses further including:
a configuration module configured for acquiring a playback experience evaluation of the target live streaming video and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation.
However, in analogous art, Subasingha discloses the following:
a configuration module [col.2, lines 32-33: Discloses a processor executing instructions to perform operations.] configured for acquiring a playback experience evaluation of the target live streaming video [col.7, lines 50-53: Discloses a loss of frames may cause a significant quality impact (e.g., a quality impact that is noticeable to a user); and col.8, lines 14-26: Discloses the streaming of packets may be determined to not being received at a destination device or may be in error. The destination device may receive the second packet and may not receive the first packet or may receive the second packet prior to receiving the first packet. In such circumstances, the destination device may receive the second packet from the receiver and may provide the second packet to an analyzer (the  and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation [col.8, lines 61-66: Discloses the analyzer may determine a first generation timestamp based on the second generation timestamp and the frame offset (e.g., the first generation timestamp = (the second generation timestamp-(the frame offset)), i.e. timestamp adjustment.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and RYU in view of Subasingha to acquire a playback experience evaluation of the target live streaming video, and determining whether the target live streaming video requires the timestamp adjustment based on the playback experience evaluation. One would be motivated at the time of the invention to have this capability because a loss of frames may cause a significant quality impact that is noticeable to a user (Subasingha: col.7, lines 50-53).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al., Pub No CN 105846940 (hereafter Chao) in view of RYU et al., Pub No US 2018/0308253 A1 (hereafter RYU) and further in view of Chakrovorthy et al., Pat No US 8,922,713 B1 (hereafter Chakrovorthy).

Regarding Claim 7, the combination of Chao and RYU discloses the method of claim 1, the combined teachings do not explicitly discloses after adjusting the timestamp corresponding to the target audio/video frame, further including:
adjusting the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame; and/or adjusting the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame. However, in analogous art, Chakrovorthy discloses (FIG.7 element 712 & col.12, lines 5-15) generating adjusted timestamps for the plurality of the audio frames. The adjusted audio timestamps are used to synchronize (align) with the video frames. Or vice versa, adjusted video timestamps are used to synchronize (align) with the audio frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and RYU in view of Chakrovorthy to adjust the timestamp corresponding to the target video frame based on the 

Regarding Claim 14, the combination of Chao and RYU discloses the apparatus of claim 8, the combined teachings do not explicitly discloses wherein the adjustment module is configured to: 
adjust the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame; and/or adjust the timestamp corresponding to the target audio frame based on the adjustment of the timestamp corresponding to the target video frame. However, in analogous art, Chakrovorthy discloses (col.1, lines 65-67) a CPU executing instructions to perform data processing elements (adjustment module).Chakrovorthy discloses (FIG.7 element 712 & col.12, lines 5-15) generating adjusted timestamps for the plurality of the audio frames. The adjusted audio timestamps are used to synchronize (align) with the video frames. Or vice versa, adjusted video timestamps are used to synchronize (align) with the audio frames. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Chao and RYU in view of Chakrovorthy to adjust the timestamp corresponding to the target video frame based on the adjustment of the timestamp corresponding to the target audio frame. One would be motivated at the time of the invention to have this capability to provide for synchronization with the audio and video frames so that for instance the audio is not ahead or lagging behind the video resulting in an adverse user experience (Chakrovorthy: col.1, lines 9-13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LI et al., (US 2017/0208626 A1) – Discloses adjusting the interframe space between the current data frame and the previous data frame to the target time length according to the indication message, where the target time length is greater than or equal to a time length of the preset time segment. [para.0126].
Wang et al., (US 2017 /0098464 A1) - Discloses make the video frames loop with the audio, adjusting timestamps [para.0042].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A. O./
Examiner, Art Unit 2426




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426